IN THE SUPREME COURT OF THE STATE OF DELAWARE

    ALEXANDER JONES,1                            §
                                                 §   No. 541, 2015
          Petitioner Below,                      §
          Appellant/Cross-Appellee,              §   Court Below—Family Court
                                                 §   of the State of Delaware
          v.                                     §
                                                 §   File No. CN12-04851
    ADRIANA JONES,                               §   Petition Nos. 14-17806 and
                                                 §   15-09995
          Respondent Below,                      §
          Appellee/Cross-Appellant.              §

                                Submitted: October 21, 2016
                                Decided:   December 21, 2016

Before STRINE, Chief Justice; VAUGHN, and SEITZ, Justices.

                                            ORDER

         This 21st day of December 2016, upon consideration of the parties’

supplemental submissions and the record below, it appears to the Court that:

         (1)    This appeal arises from a Family Court order that entered the parties'

stipulation on property division, awarded Adriana Jones (“Wife”) alimony, and

ordered Alexander Jones (“Husband”) to pay Wife an additional monthly amount

for unpaid interim alimony. We found most of the Husband’s arguments on appeal

without merit, but remanded for the Family Court to explain how it concluded that

Wife's monthly medical expenses of $300 and health insurance of $715 were

reasonable, or to make a determination of the reasonableness of the claim based
1
    The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).
upon an expanded record.2 After the Family Court held a hearing to expand the

record and issued an order with its findings, this matter was returned from remand.

         (2)     As to the health insurance expense, Wife testified that the cost of

COBRA medical insurance through the Husband’s employer was $715 a month.

Wife also testified that she was unable to pay for that insurance because Husband

failed to pay alimony as ordered by the Family Court. Wife now receives medical

benefits through Medicaid. Husband does not dispute that he has failed to pay

Wife any alimony.

         (3)    We agree with the Family Court that Husband should not benefit from

his refusal to pay alimony. As to Wife’s out of pocket medical expenses, she

submitted evidence of expenses amounting to $143.57 per month. Under the

circumstances, $715 a month for health insurance and $143.57 for out of pocket

medical expenses is reasonable. This matter is remanded for the Family Court to

calculate Husband’s monthly alimony obligation with these expenses.




2
Jones v. Jones, 2016 WL 4123920 (Del. Aug. 2, 2016).

                                               2
      NOW, THEREFORE, IT IS ORDERED that this matter is REMANDED to

the Family Court for further proceedings consistent with this Order. Jurisdiction is

not retained.

                                      BY THE COURT:


                                      /s/ Collins J. Seitz, Jr.
                                             Justice




                                         3